Citation Nr: 0021332	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-08 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
pain.

2.  Entitlement to service connection for bilateral hip pain.

3.  Entitlement to service connection for bilateral shoulder 
pain.

4.  Entitlement to service connection for bilateral elbow 
pain, to include residuals of a right elbow injury.

5.  Entitlement to service connection for abdominal pain.  

6.  Entitlement to service connection for throat irritation.

7.  Entitlement to service connection for pain and blisters 
of the hands.

8.  Entitlement to service connection for coughing.

9.  Entitlement to service connection for sensitivity of the 
teeth and gums.

10.  Entitlement to service connection for twitching eyelids.

11.  Entitlement to service connection for a chest nodule.

12.  Entitlement to service connection for a right leg rash.

13.  Entitlement to service connection for an ankle injury.

14.  Entitlement to service connection for a bump on the 
head.

15.  Entitlement to service connection for an injury to right 
side.

16.  Entitlement to service connection for blood stained 
sputum.

17.  Entitlement to service connection for hearing loss, 
right ear.

18.  Entitlement to an initial compensable evaluation for 
sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1964 
to May 1968, March 1969 to March 1972, and from November 1973 
to February 1997.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).

The veteran raised the issue of entitlement to service 
connection for ringworm on both legs in March 1997.  
Additionally, on his notice of disagreement received by the 
RO in August 1997, the veteran raised the issue of 
entitlement to service connection for a left side injury.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  Coughing, throat irritation, twitching of eyelids, 
sensitivity of teeth and gums, and blood stained sputum are 
symptoms and not disabilities for which service connection 
may be granted.

2.  There is no medical evidence of record that the veteran 
currently has, or has residuals from, a bump on the head, 
right leg rash, a right side injury, ankle injury, and chest 
nodule on x-ray.

3.  There is no medical evidence of record that the veteran 
currently has a bilateral shoulder disorder, an abdominal 
disorder, and a left knee disorder.

4.  There is no medical evidence of record that the veteran 
currently has right ear hearing loss for VA purposes.

5.  Competent medical evidence indicating a nexus between the 
veteran's current right knee disorder, bilateral elbow 
disorder, bilateral hand disorder, and bilateral hip disorder 
and service has been presented. 

6.  Manifestations of the veteran's service-connected 
sinusitis include prolonged antibiotic treatment, headaches, 
pain, and purulent discharge.
 

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
coughing, throat irritation, twitching of eyelid, sensitivity 
of teeth and gums, blood stained sputum, bump on the head, 
right leg rash, a right side injury, shoulder pain, abdominal 
pain, ankle injury, chest nodule on x-ray, left knee pain, 
and right ear hearing loss are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for a 
right knee disorder, a bilateral elbow disorder, a bilateral 
hand disorder, and a bilateral hip disorder are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for an initial 10 percent evaluation for 
sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Further, in determining whether a 
claim is well grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

A.  Coughing, Throat Irritation, 
Twitching of Eyelid, Sensitivity of Teeth and Gums, Blood 
Stained Sputum

In claiming service connection for coughing, throat 
irritation, twitching of eyelids, sensitivity of teeth and 
gums, and blood stained sputum the veteran is claiming 
service connection for symptoms rather than for an underlying 
disability from which the symptoms derive.  

A service medical record dated in January 1979, indicates 
that the veteran complained of a cold and cough of a week's 
duration.  The impression was upper respiratory infection.  
In June 1981, the veteran complained of an itching throat of 
three week's duration.  He stated that he had a cold 
previously, and since that time, his throat had irritated 
him.  On examination of the throat, there was no edema or 
erythematous.  The assessment was irritated throat.  In 
January 1984, the veteran complained of a sore throat, 
coughing, aches, and pain in his chest.  The assessment was 
upper respiratory infection.  The veteran complained of left 
ear discomfort, chills, and a cough in February 1986.  The 
assessment was probable Eustachian tube dysfunction with 
postnasal drip.  In January 1987, the veteran complained of a 
headache, congestion, and a nonproductive cough for 4 days.  
On examination, the throat appeared to have posterior nasal 
drainage.  The assessment was viral syndrome.  In July 1988, 
the veteran complained of throat irritation and nonproductive 
cough for over a week.  His throat was reddened with edema, 
with postnasal drip noted.  The assessment was viral 
syndrome.  Thereafter, the veteran complained of a fever, 
cough, and headache in August 1988.  Examination of the 
throat indicated slight erythema without exudate.  The 
assessment was pharyngitis and upper respiratory infection.  

A periodic physical examination conducted in August 1989, 
reported a history of a persistent, nonproductive cough to in 
order to clear his throat for one year.  The veteran stated 
that he usually coughed one or two times and the irritation 
was cleared.  He noted that closed environments usually 
exacerbated the cough.  A follow-up was recommended if the 
cough became frequent.  However, on examination, no 
abnormalities of the throat, lungs, and sinuses were found.  
In May 1991, the veteran complained of a raw throat, 
headache, rhinitis, and hoarseness.  His throat was infected, 
and rhinorrhea and sinus tenderness were found.  The 
assessment was upper respiratory infection and pharyngitis.  

On the veteran's retirement examination in January 1997, he 
reported a history of a recurring cough since the Vietnam 
War.  Examination of the throat, lungs, and sinuses was 
reported as normal.  In February 1997, the veteran complained 
of a cough, with head congestion, ringing in ears, pressure, 
and discomfort in the back of the neck.  The impression was 
Eustachian tube dysfunction.  Subsequent to military 
retirement, a VA examination conducted in April 1997, 
reported that the veteran's throat problems centered around 
occasional drainage down the back of his throat.  On 
examination, the nasopharynx showed mucosal engorgement in 
both Eustachian tube orifices.  The oropharynx, hypopharynx, 
and piriform fossae were normal.  The larynx was normal with 
good bilateral vocal cord mobility and a clear trachea.  The 
examiner stated that the complained of frequent, 
nonproductive cough could possibly be due to postnasal drip.  

The veteran's service medical records reveal that in January 
1975, the veteran complained of twitching in his lower right 
eyelid that produced a rotation of viewed objects.  On 
examination, a twitch of the eyelid was observed.  
Examination of the eyes was within normal limits.  The 
veteran was reported as calm and in no distress.  The 
assessment was spasm, without etiology.  Thereafter in 
February 1975, examination of the eyes was within normal 
limits.  There was no evidence of a foreign body or 
infection.  The cranial nerves were reported as within normal 
limits.  The assessment was blephara spasm.  There are no 
further findings or complaints of twitching of the eyelid in 
the veteran's service medical records.  Subsequent to service 
discharge, a VA examination conducted in April 1997, reported 
complaints of both eyelids twitching.  On examination, 
twitching of the eyelids was not reported, nor was a 
diagnosis made that related this complaint to a disorder.  

A review of the veteran's service dental records documents a 
number of entries reporting teeth sensitivity.  In May 1980, 
it was recommended that the veteran use a certain toothpaste 
for sensitivity.  A strong sensitivity to cold in one tooth 
was reported in May 1989, due to erosion of the surrounding 
fascia.  In December 1989, sensitivity of another tooth 
around the gumline was noted.  The veteran was prescribed 
sodium fluoride to apply to sensitive root surfaces beginning 
in 1991 through his remaining service.    

Although the veteran contends that blood stained sputum was 
found in service in January 1997, a clinical entry at that 
time reported congestion, a clear and yellowish mucous 
discharge, and clear sputum.  Examination was negative for 
blood streaked sputum.  There is no evidence of record of 
blood streaked sputum, either in service or thereafter.

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to symptomatology alone, 
such as coughing, throat irritation, eyelid twitching, 
sensitivity of teeth and gums, and blood stained sputum, 
without current medical evidence of an underlying impairment 
capable of causing the symptom alleged, generally cannot 
constitute plausible evidence of the existence of a current 
disability for VA service connection purposes.  Thus, because 
there is no evidence to render plausible that coughing, 
throat irritation, eyelid twitching, sensitivity of teeth and 
gums, and blood stained sputum are a separate and distinct 
disabilities in themselves, no evidence has been presented or 
secured to render plausible a claim that these disabilities 
constitute a "current disability" for the purposes of 
establishing a well grounded claim for service connection.  
Accordingly, the claims for service connection for coughing, 
throat irritation, eyelid twitching, sensitivity of teeth and 
gums, and blood stained sputum are not well grounded.  38 
U.S.C.A. § 5107(a).  

B.  Bump on Head, Right Leg Rash, Right Side Injury

An entry in the veteran's service medical records dated July 
1979, reported that the veteran complained of a bump on his 
head.  Tenderness without soft tissue inflammation was found.  
No diagnosis was made.  The service medical records are 
negative for any further complaints or findings of a bump on 
the head.  Currently, there is no evidence of a bump on the 
head, or residuals therefrom.  

A service medical record dated in March 1982, reported a rash 
on the right upper thigh area of the right leg.  The veteran 
denied itching or any type of pain sensation.  Reddish 
lesions, spiral in shape were found.  The diagnosis was 
monilia legion.  The service medical records are negative for 
any further findings or residuals of this disorder.  
Currently, there is no evidence of this disorder or residuals 
therefrom.  

The evidence of record is negative for any findings of a 
right side injury, either in service or subsequent thereto.

As noted above, the first element of a well-grounded claim is 
evidence of a current disability as provided by a medical 
diagnosis.  As there is no current showing of a bump on the 
head, monilia legion, and a right side injury, the claims of 
entitlement to service connection for these disorders are not 
well grounded and must be denied.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); see also 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

C.  Shoulder Pain, Abdominal Pain

Service medical records reveal that the veteran complained of 
right shoulder pain in September 1980 after exercise.  The 
assessment was muscle strain.  Thereafter, periodic 
examinations conducted in 1980, 1984, 1989, and 1994 did not 
report complaints or findings of a right or left shoulder 
disorder.  The veteran's retirement examination conducted in 
January 1997, found no abnormalities of the shoulders.  
Subsequent to service discharge, a VA examination conducted 
in April 1997, found normal range of motion in all joints.  A 
shoulder disorder was not reported. 

In May 1978, the veteran complained of intermittent pain in 
the lower abdomen, usually after physical activity.  The 
assessment was abdominal pain due to exercise.  In January 
1979, the veteran complained of a cold with upper abdomen 
pain.  The diagnosis was an upper respiratory infection.  
Subsequent to service retirement, a VA examination conducted 
in April 1997, reported no abnormalities of the digestive 
system and examination of the abdomen was negative for masses 
or tenderness.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Caluza, 7 Vet. App. at 505.  No 
medical evidence has been presented to render plausible a 
claim that the veteran currently has a shoulder disorder or 
an abdominal disorder.  The veteran contends he experiences 
pain in his shoulders and abdomen; however, the current 
medical records of evidence are without objective findings.  
The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Accordingly, the Board 
concludes that the claim for entitlement to service 
connection for shoulder and abdominal pain is not well 
grounded, and must be denied.  

D.  Ankle Injury

The service medical records reveal the veteran's left ankle 
was caught in by a car door in August 1979.  Moderate 
swelling in his left ankle was shown due to soft tissue 
damage.  The veteran's retirement examination conducted in 
January 1997, was negative for findings or complaints of a 
left ankle disorder.  Subsequent to service retirement, a VA 
examination conducted in April 1997, reported complaints of 
occasional right ankle pain, without stiffness or swelling.  
No abnormal findings were found, with normal range of motion 
in the left and right ankles without noticeable tenderness.  
X-rays of the left and right ankles were negative for 
fracture, dislocation, bone or joint disease.  The impression 
was a normal left and right ankles.  The clinical diagnoses 
included status following right ankle sprain, with occasional 
residual right ankle pain.  

The Board finds that the veteran's claim of entitlement to 
service connection for an ankle injury is not well grounded.  
Although the veteran experienced a soft tissue injury to his 
left ankle in service in 1979, there were no further findings 
or complaints regarding this injury or any other ankle 
disorder for the remaining 18 years of service.  
Additionally, a VA examination conducted after service 
discharge found no clinical or radiographic evidence of a 
left ankle disorder.  Although the clinical diagnoses 
included pain as a residual of a right ankle sprain, there is 
no evidence of a right, or for that matter, a left ankle 
sprain in the veteran's service medical records.  As there is 
no evidence of a current left ankle disorder, or evidence of 
a right ankle sprain in service, service connection for an 
ankle injury is not warranted.

E.  Chest Nodule

Chest x-rays conducted in service in 1975 and 1990 were 
within normal limits.  A chest x-ray conducted during the 
veteran's retirement examination in January 1997, reported a 
nodule that measured approximately 5 by 5 millimeters, just 
lateral to the left hilum.  It was noted that this finding 
could represent either a granuloma or a vessel seen "end 
on."  Subsequent to service discharge, on VA pulmonary 
examination in April 1997, there was no evidence of a 
pulmonary disorder.  The clinical evaluation was history of 
previous radiological findings of a possible left hilar  
nodular lesion, pending results from current x-rays.  The VA 
chest x-ray found no abnormalities.

As there is no current showing of a nodule on chest x-ray, 
the claim of entitlement to service connection for a nodule 
on chest x-ray is not well grounded and must be denied.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

F.  Knee Pain

Service medical records reveal that in March 1980, the 
veteran experienced an injury to his right knee while 
running.  Examination of the right knee was within normal 
limits, with no swelling, deformity, effusion, or loss of 
motion.  Pain was dispersed throughout the collateral 
meniscus areas.  The assessment was mild sprain to the right 
lateral meniscus.  Thereafter, periodic examinations 
conducted in 1980, 1984, 1989, and 1994 reported no 
complaints or findings of a right or left knee disorder.  The 
veteran's retirement examination conducted in January 1997, 
found no abnormalities of the knees.

Subsequent to retirement, VA x-rays of the right and left 
knees found no evidence of fracture, dislocation, and bone or 
joint disease.  The impression was normal left and right 
knees.  A VA examination at that time reported no abnormal 
findings, with normal range of motion in the left and right 
knees without noticeable tenderness.  The clinical diagnoses 
included status following right knee sprain with occasional 
residual right knee pain.  

The veteran contends that he has knee pain as a result of his 
military service.  As noted above, the Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As there 
is no medical evidence in service or currently of a left knee 
disorder, the veteran's claim of entitlement to service 
connection for left knee pain is not well grounded.  

However, the Board finds that the evidence of record renders 
plausible the claim of entitlement to service connection for 
a right knee disorder.  The service medical records indicate 
that the veteran incurred a mild sprain to his right lateral 
meniscus in 1980, and VA examiner in April 1997, reported a 
nexus between the current findings of pain and that injury.  
Accordingly, the Board finds the claim of entitlement to 
service connection for a right knee disorder well grounded.  
However, the Board also concludes that this is not the type 
of well grounded claim that is meritorious on its own but 
rather is the type that may be capable of substantiation upon 
further development of the medical evidence.  Murphy, 1 Vet. 
App. at 81 (a well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation).  Accordingly, the Board has remanded this 
issue for that development below.

G.  Hand Blisters and Pain

The veteran's service medical records indicate on a periodic 
examination dated in April 1984, minimal traumatic 
deformities of the fingers on the right hand.  However, on 
periodic examinations in 1989 and 1994, no abnormalities of 
the hands were noted.  In January 1997, the veteran 
complained of tingling, numbness and decreased grip strength 
in the left hand for the previous 3 months.  A firm nodule 
was noted over the flexor tendon of the 4th metacarpal which 
was noted as being consistent with a very mild Dupuytren's 
contracture.  No loss of motion was noted and the veteran 
stated that the tingling was intermittent.  A history of 
ulceration to the dorsa of the finger which resolved the 
previous month was reported.  Also reported was some resolved 
skin discoloration of no known etiology, and no significant 
sequelae.  On the veteran's retirement examination conducted 
in January 1997, a firm nodule over the palmar aspect of the 
4th metacarpal of the left hand was found.  The diagnoses 
included a questionable ganglion cyst.   

Subsequent to military service, a VA examination conducted in 
April 1997, reported complaints of numbness and tingling on 
the hypothenar eminence, as well as on the little, ring, and 
middle fingers of the left hand.  The veteran denied any 
weakness or paresthesia of the right hand.  Neurological 
examination was normal with the exception of diminished 
pinprick in the left hypothenar eminence.  The veteran 
provided a history of multiple blisters of the distal and 
middle phalangeal regions of the hands, dorsal aspect, with 
some fingernail involvement.  The veteran stated that he 
developed these blisters in November 1996, while serving in 
Bosnia, and received no therapy for these blisters.  The 
veteran related the skin rash to excessive exposure to cold 
weather.  He denied any current symptomatology or skin 
lesions except for hypersensitivity of the hands and fingers 
to cold weather.  Examination of the skin and joints of the 
hands revealed no abnormalities.  The clinical diagnoses 
included history of multiple blisters of multiple distal and 
middle phalangeal regions of the hands, dorsal aspect, with 
some nail involvement of the fingers, probably due to 
excessive exposure to cold weather conditions without current 
symptomatology except for hypersensitivity to cold.  X-rays 
of the right and left hands were normal.  

At a VA examination dated in May 1998, the veteran stated he 
developed numbness in his left hand while in Bosnia from 
October 1996 to December 1996.  The sensory examination found 
diminished pinprick in the palm of the left hand.  The 
diagnoses were left hand paresthesia of unknown etiology and 
left hand Dupuytren's contracture.

Initially, the Board notes that service connection is in 
effect for Dupuytren's contracture, peripheral neuropathy of 
the left median nerve and a calcified ganglion cyst of the 
left hand.  Therefore, to the extent that the symptoms are 
contemplated in the ratings assigned for these service-
connected disorders, the Board notes that the VA is precluded 
from compensating them under various diagnoses.  38 C.F.R. 
§ 4.14 (1999).  However, the veteran has stated that during 
service he developed skin lesions on his hands after 
excessive exposure to cold weather.  The veteran's lay 
statements are competent when it regards features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  As discussed above, for the purposes of 
determining whether a claim is well grounded, the 
truthfulness of evidence is presumed.  King, 5 Vet. App. at 
21.  The VA examiner in April 1997, found that the veteran 
currently had a residual of cold exposure in service.  The 
doctor's statement of medical diagnosis creates a "plausible" 
basis to believe that veteran's claim is capable of 
substantiation.  See Grottveit, 5 Vet. App. at 91.  
Accordingly, the veteran's claim of entitlement to service 
connection for a hand disorder is well grounded.  Although 
capable of substantiation, the Board finds that this claim is 
not meritorious on its own.  Murphy, 1 Vet. App. at 81.  
Accordingly, the Board has remanded this issue for 
development below.

H.  Elbow Pain, Residuals of Right Elbow Injury

Service medical records reveal that in December 1982, the 
veteran injured his right elbow.  Ecchymosis with minimal 
swelling but no limitation of motion of the right elbow was 
shown.  The assessment was sprain, right elbow.  X-rays 
indicated no demonstrable bony or joint abnormalities.  The 
veteran's retirement examination conducted in January 1997, 
found no abnormalities of the elbows; however, a history of 
intermittent bilateral elbow pain was reported.

Subsequent to military retirement, a VA examination conducted 
in April 1997, reported normal range of motion in the elbows 
without noticeable tenderness.  X-rays of the right and left 
elbows were negative for fracture, dislocation, and bone or 
joint disease.  The impression was normal right and left 
elbows.  The clinical diagnoses included bilateral elbow 
pain, probably elbow strain.

The Board finds that the veteran's claims of entitlement to 
bilateral elbow pain is well grounded.  On the veteran's 
retirement examination conducted in January 1997, the veteran 
complained of intermittent bilateral elbow pain.  Although 
the veteran's retirement examination found no abnormalities 
of the elbows, within three months thereafter, a VA examiner 
found bilateral elbow pain, with a diagnosis of probable 
elbow strain.  This evidence creates the possibility that the 
veteran's current bilateral elbow disorder was incurred in 
service.  The submission of a well-grounded claim is a 
prerequisite to the triggering of the duty to assist 
obligation under 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991); see also Suttmann v. Brown, 5 
Vet. App. 127, 137 (1993).  Therefore, the Board has remanded 
this issue for development below.

I.  Hip Pain

The veteran's service medical records are negative for 
findings of a hip disorder.  However, on the veteran's 
retirement examination in January 1997, he complained of 
intermittent bilateral posterior hip pain.  Subsequent to 
military retirement, a VA examination conducted in April 
1997, reported normal range of motion in the hips without 
noticeable tenderness.  X-rays of the right and left hips 
were negative for fracture, dislocation, and bone or joint 
disease.  The impression was normal right and left hips.  The 
clinical diagnoses included intermittent dull and nagging 
bilateral hip pain, representing bilateral hip strain.

Although the veteran's retirement examination found no 
abnormalities of the hips, the veteran complained of 
bilateral hip pain, and within three months thereafter, a VA 
examiner found intermittent dull and nagging bilateral hip 
pain, representing bilateral hip strain.  This evidence 
creates the possibility that the veteran's current bilateral 
hip disorder was incurred in service.  However, the Board 
also concludes that this is not the type of well grounded 
claim that is meritorious on its own but rather is the type 
that may be capable of substantiation upon further 
development of the medical evidence.  Murphy, 1 Vet. App. at 
81.  Therefore, the Board has remanded this issue for 
development below.

J.  Right Ear Hearing Loss

The veteran seeks entitlement to service connection for right 
ear defective hearing.  As noted above, to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on a presumptive basis in the 
case of an organic disease of the nervous system 
(sensorineural hearing loss), if the evidentiary record 
demonstrates that sensorineural hearing loss manifested 
itself to a degree of 10 percent or more within one year of 
separation from service, then service connection for hearing 
loss is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) 
(1999).  Notwithstanding the applicable presumptive period, 
direct service connection may be established by evidence 
demonstrating that a disease or injury was in fact incurred 
or aggravated during active service.  38 C.F.R. § 3.303(d).  
Service connection for impaired hearing is subject to 
additional requirements:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1999).  The veteran's service medical 
records reveal that on a reenlistment examination in 1972, 
pure tone thresholds in the right ear, for the frequencies of 
500 hertz, 1,000 hertz, 2,000 hertz, and 4,000 hertz, were 
0 decibels, 0 decibels, 10 decibels, and 25 decibels, 
respectively.  Hearing loss in the right ear, for VA 
purposes, was documented by an audiogram dated in May 1988, 
where pure tone thresholds in the right ear for the 
frequencies of 500 hertz, 1,000 hertz, 2,000 hertz, 3,000 
hertz, and 4,000 hertz, were 10 decibels, 10 decibels, 25 
decibels, 35 decibels, and 40 decibels, respectively.  
Thereafter, an audiogram conducted in May 1989, found pure 
tone thresholds in the right ear for the frequencies of 500 
hertz, 1,000 hertz, 2,000 hertz, 3,000 hertz, and 4,000 
hertz, were 0 decibels, 5 decibels, 25 decibels, 25 decibels, 
and 35 decibels, respectively.  Audiograms conducted in 1990, 
1993, 1994, 1995, and 1996 indicate normal hearing in the 
right ear for VA purposes.  38 C.F.R. § 3.385.  The veteran's 
retirement examination conducted in January 1997, reported a 
history of minor high frequency hearing loss, bilaterally.  
However, the audiogram found pure tone thresholds in the 
right ear, for the frequencies of 500 hertz, 1,000 hertz, 
2,000 hertz, 3,000 hertz, and 4,000 hertz, were 10 decibels, 
0 decibels, 0 decibels, 20 decibels, and 25 decibels, 
respectively.  

After service discharge, a VA audiology examination was 
conducted in April 1997.  The veteran stated that his hearing 
loss began in service.  He reported noise exposure of 
weaponry fire in service.  Pure tone thresholds in the right 
ear, for the frequencies of 500 hertz, 1,000 hertz, 2,000 
hertz, 3,000 hertz, and 4,000 hertz were 5 decibels, 
10 decibels, 0 decibels, 20 decibels, and 30 decibels, 
respectively.  Speech recognition ability was 100 percent in 
the right ear.  The examiner noted that the right ear 
demonstrated essentially normal hearing for speech 
communication.

In July 1997, a post-service military medical record reported 
right serous otitis.  Thereafter, in August 1997, mild 
sensorineural hearing loss, bilaterally, was reported.  
However, the audiogram found pure tone thresholds in the 
right ear, for the frequencies of 500 hertz, 1,000 hertz, 
2,000 hertz, 3,000 hertz, and 4,000 hertz, were 10 decibels, 
15 decibels, 5 decibels, 30 decibels, and 25 decibels, 
respectively.  An audiogram conducted in January 1998, found 
pure tone thresholds in the right ear, for the frequencies of 
500 hertz, 1,000 hertz, 2,000 hertz, 3,000 hertz, and 4,000 
hertz, were 15 decibels, 10 decibels, 0 decibels, 20 
decibels, and 25 decibels, respectively.  The diagnosis was 
mild high frequency sensorineural hearing loss, bilaterally.  
In September 1998, diagnosed mild to moderate high frequency 
sensorineural hearing loss in the right ear.  An audiogram 
found pure tone thresholds in the right ear, for the 
frequencies of 500 hertz, 1,000 hertz, 2,000 hertz, 3,000 
hertz, and 4,000 hertz, were 15 decibels, 10 decibels, 10 
decibels, 25 decibels, and 35 decibels, respectively.  In 
November 1998, moderate high frequency sensorineural hearing 
loss in the right ear at 8000 hertz only.  An audiogram found 
pure tone thresholds in the right ear, for the frequencies of 
500 hertz, 1,000 hertz, 2,000 hertz, 3,000 hertz, and 4,000 
hertz, were 5 decibels, 5 decibels, 0 decibels, 15 decibels, 
and 25 decibels, respectively.  

Although high frequency sensorineural hearing loss has been 
shown, application of 38 C.F.R. § 3.385 to the current 
audiogram findings demonstrate normal hearing for VA 
purposes.  Accordingly, service connection for right ear 
hearing loss is not warranted.   

II.  Sinusitis

Upon review of the record, the Board concludes that the 
veteran's claim of entitlement to an initial compensable 
evaluation for sinusitis is well grounded within the meaning 
of the statute and judicial construction.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claim.  In this regard, 
the veteran's service medical records, post-service military 
clinical data, and VA examination reports have been included 
in his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

On reenlistment examination dated in 1972, the veteran 
reported a history of sinusitis.  Periodic examinations 
conducted in 1975, 1980, 1984, and 1989 reported no 
complaints or abnormalities of the sinuses.  Clinical records 
dated in February 1991, reported right maxillary sinus pain.  
X-rays revealed chronic sinusitis.  In March 1992, the 
veteran complained of pain on the left side of his face.  On 
examination, tenderness over the left frontal maxillary 
sinuses was shown.  The diagnosis was probable sinusitis.  In 
November 1992, a sinus flare-up was documented.  Sinus 
problems were reported in March 1993.  The diagnosis was 
recurrent, chronic sinusitis.  In June 1993, chronic 
maxillary sinusitis was found, with pressure in the maxillary 
region and an earache.  A periodic examination conducted in 
May 1994, reported a history of sinus congestion from 1990 to 
1993.  Examination found no abnormalities of the sinuses.  On 
his retirement examination conducted in January 1997, the 
veteran reported a history of sinusitis while stationed 
overseas, that was "not as bad while in the USA."  On 
examination, no abnormalities of the sinuses were found.

Subsequent to service discharge, a VA examination conducted 
in April 1997, reported complaints of pressure or congestion 
in the mid-face.  On examination, the septum and inferior 
turbinates were normal.  The floor of the nose, middle meati, 
middle turbinates, and sphenoethmoid recess were normal.  The 
olfactory area and superior turbinates were normal.  The 
nasopharynx showed mucosal engorgement in both Eustachian 
tube orifices.  The diagnoses included possible chronic 
sinusitis.  X-rays found questionable mucosal thickening in 
the posterior ethmoids and sphenoid fluid level was seen.  

Post service military medical records reveal complaints of 
frontal headaches and congestion in June 1997.  Dark yellow-
green nasal discharge, with postnasal drip was shown.  The 
diagnosis was clinical sinusitis.  In September 1997, it was 
reported that the veteran had completed a 30-day course of 
antibiotics.  He had no complaints of headaches or rhinitis.  
The veteran stated in February 1998, that he did not have 
congestion, paranasal sinus pain, or purulent rhinorrhea.  
The assessment was chronic sinusitis, under control with 
medical treatment.  In October 1998, it was reported that the 
veteran's symptoms were stable on the current medications, 
without congestion, paranasal sinus pain, or purulent 
rhinorrhea.  

With respect to the veteran's claim, disability ratings are 
based, as far as practicable, upon the average impairment of 
earning resulting from the disability.  38 U.S.C.A. § 1155.  
The average impairment is set forth in the VA's SCHEDULE FOR 
RATING DISABILITIES, codified in 38 C.F.R. Part 4 (1999), which 
includes diagnostic codes that represent particular 
disabilities.  A noncompensable evaluation is assigned for 
sinusitis shown by x-ray evidence only.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  A 10 percent rating may be assigned 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A note 
following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Id.  

A review of the medical evidence of record reveals that the 
veteran's service-connected sinusitis is manifested by 
congestion and discharge, with complaints of pressure and 
pain.  Incapacitating episodes of sinusitis have not been 
reported, although prolonged antibiotic treatments were shown 
in 1997.  Based upon a review of the entire record, the Board 
finds that the disability picture more nearly approximates 
the criteria required for a 10 percent evaluation.  See 
38 C.F.R. § 4.7 (1998).  The record indicates a 7-year 
history of recurrent complaints and findings due to chronic 
sinusitis, which include congestion, discharge, pain, and 
pressure.  

The Board notes that this claim is based on the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  In this case, the 
RO granted service connection and assigned a noncompensable 
evaluation for sinusitis as of the day following separation 
from active service, i.e., March 1, 1997.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1999).  By this decision the Board has 
granted a 10 percent evaluation.  After review of the 
evidence, there is no medical evidence of record that would 
support a rating in excess of 10 percent for the disability 
at issue at any time subsequent to the day following 
separation from active service.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Three or more incapacitating episodes 
per year of sinusitis requiring prolonged antibiotic 
treatment has not been shown, nor has more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Accordingly, an initial evaluation of 10 percent, 
but no more, is warranted for the veteran's service-connected 
chronic sinusitis.


ORDER

The claims of entitlement to service connection for coughing, 
throat irritation, twitching of eyelid, sensitivity of teeth 
and gums, blood stained sputum, bump on the head, right leg 
rash, a right side injury, shoulder pain, abdominal pain, 
ankle injury, chest nodule on x-ray, left knee pain, and 
right ear hearing loss are denied.  The claims of entitlement 
to service connection for a right knee disorder, a bilateral 
elbow disorder, a bilateral hand disorder, and a bilateral 
hip disorder are well grounded, and to this extent only, 
these claims are granted.  An initial evaluation of 10 
percent for sinusitis is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

Where a veteran has presented a well-grounded claim, the VA 
has a duty to assist a veteran develop that claim.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1999); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty is neither 
optional nor discretionary.  Id. at 92.  The duty to assist 
includes, in an appropriate case, the duty to conduct a 
thorough and contemporaneous medical examination.  38 C.F.R. 
§ 3.326 (1999); Green v. Derwinski, 1 Vet. App. 121, 123 
(1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  Although the 
veteran was afforded a VA examination in conjunction with his 
claims for entitlement to service connection for a right knee 
disorder, a bilateral elbow disorder, a bilateral hand 
disorder, and a bilateral hip disorder, the Board does not 
find this examination adequate for adjudication purposes.  

A rating decision dated in July 1997, denied the veteran's 
claim of entitlement to service connection for a back injury 
with tingling and numbness, an abnormal electrocardiogram, 
high cholesterol, low/high VLDR (serum), high carbon dioxide 
(serum), high VSC hematology, and low lymph blood hematology.  
The notice of this action was dated in July 1997, and the 
veteran noted his disagreement to this action, to include 
disagreement to the denial of entitlement to service 
connection for the above issues, in June 1998.  However, a 
statement of the case has never been issued that addresses 
these claims.  Although the Board in the past has referred 
such matters to the regional offices for appropriate action, 
the Court has now made it clear that the proper course of 
action is to remand the matter to the regional offices.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The veteran should be afforded a VA 
examination to determine the nature of 
any right knee disorder, a bilateral 
elbow disorder, a bilateral hand 
disorder, and a bilateral hip disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If a right knee 
disorder, a bilateral elbow disorder, a 
bilateral hand disorder, and a bilateral 
hip disorder are found, the examiner 
should comment on the etiology of any 
such disorder and whether it is related 
to the veteran's active military service, 
or any incident therein.  The examiner 
should provide a complete rationale for 
any conclusion reached.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

4.  Appropriate action, including 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issues of entitlement to service 
connection for a back injury with 
tingling and numbness, an abnormal 
electrocardiogram, high cholesterol, 
low/high VLDR (serum), high carbon 
dioxide (serum), high VSC hematology, and 
low lymph blood hematology.  38 C.F.R. 
§ 19.26 (1999).  The veteran and his 
representative are reminded that they 
have yet to give the Board jurisdiction 
over this issue by perfecting an appeal 
(by filing a substantive appeal) to the 
July 1997 rating decision denying these 
issues.  38 C.F.R. § 20.202 (1999).  If 
the veteran perfects the appeal as to 
these issues, the issues should be 
returned to the Board for appellate 
review.  

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


